Citation Nr: 0124604	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease (DJD) of the left knee to include 
as secondary to service-connected chondromalacia patella of 
the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1975.  

In March 2000 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a chronic acquired back 
disorder, and service connection for a left knee disorder on 
a direct and secondary basis.  

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for a left knee disorder to 
include as secondary to service-connected chondromalacia 
patella of the right knee.

In February 2001 the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a chronic acquired back 
disorder.  

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference hearing at the RO 
in August 2001, a transcript of which has been associated 
with the evidence of record.  

The case has been forwarded to the Board for appellate 
review.  

In the instant appeal, the RO did not discuss the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder, including as secondary to service-
connected chondromalacia of the right knee.  

In accordance with the United States Court of appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 1991) 
applies to the reopening of claims that were disallowed for 
any reason.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).

Accordingly, the Board will consider the issue of entitlement 
to service connection for a left knee disorder including as 
secondary to service-connected chondromalacia of the right 
knee on the basis of whether new and material evidence has 
been submitted to reopen the previously denied claim, and has 
recharacterized this issue as shown on the title page of this 
decision.

The claim of entitlement to service connection for a chronic 
acquired back disorder on a de novo basis is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  In March 2000 the Board denied entitlement to service 
connection for a chronic acquired back disorder, and service 
connection for a knee disorder to include as secondary to a 
service-connected disability.  

2.  The evidence received since the Board's decision in March 
2000 bears directly and substantially upon the issue of 
entitlement to service connection for a chronic back disorder 
provides a more complete picture of the circumstances 
surrounding the origin of the current low back disorder, and 
by itself or in connection with the evidence previously of 
record, is significant and must be considered in order to 
fairly decide the merits of the claim.  

3.  The evidence received since the Board's decision in March 
2000 does not bear directly and substantially upon the issue 
of entitlement to service connection for a left knee disorder 
to include as secondary to the service-connected 
chondromalacia of the patella of the right knee, nor does it 
provide a more complete picture of the circumstances 
surrounding the origin of any current left knee disorder, and 
by itself or in connection with the evidence previously of 
record, is significant and must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 2000 determination 
wherein the Board denied the claim of entitlement to service 
connection for a back disorder is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2001).  

2.  Evidence submitted since the March 2000 determination 
wherein the Board denied the claim of entitlement to service 
connection for a left knee disorder including as secondary to 
the service-connected chondromalacia of the patella of the 
right knee is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans, supra.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).


Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001)..

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease, to 
include osteoarthritis, to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Factual Background

As reported previously, a March 2000 Board decision is of 
record.  The Board specifically denied service connection for 
a back disorder, and for a left knee disorder to include on a 
secondary basis.  

In the March 2000 decision, the Board noted that the 
veteran's service medical records (SMRs) reflected that he 
complained of low back pain in June 1972, which was assessed 
as lumbar strain.  He again complained of low back pain in 
July 1973.  The service records do reflect that the veteran 
was hospitalized in early 1974 and diagnosed as having acute 
rheumatic fever with myopericarditis.  He was rehospitalized 
in mid 1974 with an exacerbation of rheumatic fever.  
Examination of the joints at that time revealed no 
abnormalities.  When examined in 1975, there was no evidence 
of a significant heart murmur or any joint abnormality.  

The Board's March 2000 decision notes that the veteran 
initially claimed entitlement to VA compensation in June 
1989.  At that time, he claimed to have a heart condition and 
arthritis as a result of service.  Postservice VA records 
from 1989 show that he complained of aching in the joints 
including the knees.  He also reported having been diagnosed 
with arthritis ten years previously.  His current complaints 
were assessed as degenerative joint disease, but no clinical 
or X-ray findings were provided in support of the diagnosis.  

A VA December 1989 medical examination report reflects that 
the veteran had continuing pain and stiffness in the joints.  
The examiner noted that the appellant had a history of 
rheumatic fever in 1974.  The examiner opined that he found 
no pathology in the veteran's joints clinically, but referred 
the veteran for an orthopedic evaluation.  At a VA January 
1990 examination, the veteran reported that he had recovered 
from the rheumatic fever that he had in service and that he 
did well until eight months previously.  At that time he 
began having pain in multiple joints, to include the knees.  
The examiner interpreted an X-ray study as showing multiple 
spurs at the tendon-bone insertions, which he characterized 
as consistent with enesthopathy.  The diagnosis was 
enesthopathy, probable seronegative inflammatory arthropathy, 
possible residuals of rheumatic fever with synovitis and 
intermittent stiffness.  A VA rheumatologist in August 1990 
determined that there was no evidence of joint disease.  

The Board noted in the March 2000 decision that service 
connection was established for residuals of rheumatic fever 
in a March 1990 rating decision.  

Additional VA treatment records in 1990 show that the veteran 
continued to complain of pain in the knees, which was 
assessed as arthropathy.  Laboratory tests were negative, and 
the complaints were later characterized as non-specific 
arthralgia, with no evidence of degenerative changes or 
systemic disease.  The report of an August 1990 rheumatology 
evaluation indicates that the veteran had pain in both knees 
with X-ray evidence of degenerative arthropathy; intermittent 
"catches" in the lower back; additional multiple joints 
complaints; and a history of rheumatic fever.  Physical 
examination was essentially negative.  

During an October 1990 rheumatology evaluation the veteran 
reported having daily pain in multiple joints, to include the 
upper back.  The treating physician noted that the veteran 
believed that his pain was due to the rheumatic fever that he 
had in 1974.  An additional physical examination was 
conducted and the treating physician stated that although he 
continued to have painful areas involving the joints and 
muscles, the case of the pain was unclear, and was 
characterized as non-specific.  

Private records from October 1990 show no cardiac disease.  A 
private hospital summary from November 1990 shows that the 
veteran was hospitalized with complaints of joint and muscle 
pain.  The treating physician provided the opinion that the 
veteran had a collagen vascular disease because his 
antinuclear antibody test was positive, but that the specific 
disease could not be determined.  Additional private records 
from 1991 show that he continued to have joint pain in 1991.  
His complaints were attributed to probable lupus.  

The Board noted in the March 2000 decision that none of the 
numerous diagnostic tests, X-ray studies, or physical 
examinations since 1990 had resulted in a confirmed diagnosis 
of a joint disorder of service origin.  This included 
additional VA examinations and opinions from specialists.  
For example, it was opined in January 1993 by two VA 
rheumatologists that the veteran's joint complaints were not 
related to rheumatic fever.  The Board also noted that an 
orthopedic examiner in August 1995 had provided a diagnosis 
of recurrent knee strain due to loss of motion in the ankles.  

The report of the examination did not indicate, however, that 
the examiner evaluated the knees, nor did he provide any 
clinical findings pertaining to the knees.  The medical 
examiner who conducted an examination on the same day, 
provided an evaluation of all of the joints.  That examiner 
found no abnormalities in the knees and did not diagnose a 
knee disorder.  

In the Board's March 2000 decision, it was noted that the 
veteran's complaints of multiple joint pain had generally 
been referred to as "arthralgia" which was defined as pain 
in the joint.  The Board explained in their decision that 
pain, in the absence of a medical diagnosis of an underlying 
pathology, does not constitute a disability that is subject 
to service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Therefore, the Board determined that a 
chronic back disorder was not documented during service.  As 
to the left knee, the Board determined that the orthopedic 
examiner's opinion in 1995 of recurrent knee strain was of 
low probative value in that no basis for the examiner's 
opinion was provided.  The Board noted that the preceding 
medical evidence, including X-rays, showed that the veteran 
had degenerative joint disease in the knees, and indicated 
that this disorder was not related to service.  It was also 
noted that a VA examiner in April 1998 found a right knee 
disorder, but not a left knee disorder.  Therefore, it was 
determined by the Board that the preponderance of the 
evidence showed that the veteran's left knee complaints were 
not related to service or a service-connected disability.  

The evidence submitted since the March 2000 previous Board 
denial of entitlement to service connection for back and left 
knee disorders is reported in pertinent part below.  

A VA orthopedic examination report from July 2000 shows that 
the veteran gave a history of being told that he had 
recurrent strains of the knees because of the instability of 
his ankles.  X-rays of the left knee were interpreted as 
showing mild degenerative changes with peaking of the tibial 
spine and the joint spaces were well maintained.  The 
examiner opined that he was unable to attribute any 
difficulties with regard to the left knee to any right knee 
complaints.  In this opinion, the veteran's symptoms were due 
to some mild degenerative changes which in all likelihood 
were age related changes and were not due to any other 
conditions.  

Added to the record in August 2000 was a private record 
showing that the veteran had undergone examination at the 
Beaumont Bone & Joint Institute in May 2000.  He was seen for 
complaints of pain in multiple areas, to include the back.  
The examiner noted that the veteran had given a long and 
complicated history dated back to 1974, when he suffered two 
bouts of rheumatic fever.  Since then, he had experienced 
pain in various areas to include the spine.  His treatment 
over the years had included treatment at a VA facility, to 
include surgery and the taking of arthritic medications.  The 
veteran related that X-rays of his back in previous years had 
shown that he had degenerative disc disease (DDD) of the 
lower lumbar spine.  The private examiner noted that current 
X-rays did show DDD at the L5-S1 level.  The examiner did not 
express an opinion as to the etiology of the veteran's back 
disorder.  

A VA examination of the spine in October 2000 reflects that 
the veteran gave a history of back problems since military 
service.  X-ray of the spine showed DDD at L5-S1.  Left knee 
X-ray showed considerable anterior patellar spurring.  

At a video conference personal hearing held in August 2001, 
the veteran provided testimony in support of his claim.  He 
reiterated that his back and left knee problems originated 
during service.  The veteran added that he had been seen by a 
private physician who had provided a statement in support of 
his claim.  He submitted the private physician's statement, 
dated in July 2001 into the record.  

A review of the statement by RDM, MD, reflects that the 
doctor had treated the veteran for chronic low back pain from 
degenerative arthritis since December 1999.  The examiner 
added that the veteran had a history of rheumatic fever in 
1974 and lumbar disc disease since July 25, 1973, while he 
was in the service.  He noted that the result of an X-ray 
from July 1973 showed that the veteran had relative narrowing 
of the L5-S1 intervertebral disc space.  The private 
physician added that in his opinion the appellant was 
diagnosed with this condition while he was in service and did 
not have this problem prior to his enlistment.  He opined 
that the veteran should be service-connected for chronic low 
back pain from degenerative arthritis since he would be 
treated for this condition for the rest of his life.  

Added to the record in August 2001 was a statement dated that 
same month by a VA physician which reported that the veteran 
was presently on medication which prevented him from being 
able to drive or operate equipment.  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally denied claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claims.  That is, he was 
provided with notice of the regulations pertaining to service 
connection for the disabilities at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent statement of the 
case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions, and that a remand for 
adjudication by the RO of his claims under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims.  


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
chronic acquired back disorder.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, supra.  Under Evans, 
evidence is new if not previously of record and not merely 
cumulative of evidence previously of record.  

In the instant case, the Board finds that medical evidence 
submitted since the Board's disallowance in March 2000 is 
evidence that is not duplicative or cumulative of evidence 
previously submitted and is therefore new.  

Evidence has been submitted which was not in the record at 
the time of the March 2000 determination.  The pertinent 
evidence, summarized above, includes testimony by the 
appellant, a May 2000 private examination report, and a 
private physician's opinion dated in July 2001.  

In his July 2001 statement, RDM, MD, opined that the 
veteran's low back disorder was of service origin as it was 
first shown in 1973 as evidenced by an X-ray and that he 
continues to suffer from this chronic condition.  Such a 
medical opinion was not previously of record.  

It is the Board's determination that the private physician's 
July 2001 statement, not previously of record, bears directly 
and substantially upon the specific issue being considered in 
this case, it is significant, and must be considered to 
fairly decide the merits of the claim.  



Based on the foregoing, the Board finds that new and material 
evidence has been received since the March 2000 Board 
determination, and the veteran's claim for entitlement to 
service connection for a back disorder is reopened.  

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  Veterans Claims 
Assistance Act of 2000 (VCAA) as codified at 38 U.S.C.A. 
§ 5.103A (West Supp. 2001).  

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the REMAND portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.  


II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder to include as secondary to service-
connected chondromalacia of the patella of the right knee.

As noted earlier, when an appellant seeks to reopen a finally 
denied claim, the Board must review all of the evidence 
submitted since that action to determine whether the claim 
should be reopened and readjudicated on a de novo basis.  
Glynn, supra.  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, supra.  Under Evans, 
evidence is new if not previously of record and not merely 
cumulative of evidence previously of record.  

Evidence has been submitted which was not in the record at 
the time of the March 2000 determination.  The evidence 
presented since that decision includes statements by the 
appellant, to include testimony at an August 2001 hearing, 
duplicates of treatment records already considered, and VA 
treatment records, to include an orthopedic evaluation of the 
left knee in July 2000.  

Nonetheless, as to this issue, the Board finds that new and 
material evidence has not been submitted to reopen the claim.  
38 C.F.R. § 3.156(a).  

While the appellant has submitted statements and testimony 
contending that he had left knee problems during service or 
that his current left knee problems are due to his right knee 
disability, such assertions are not new because they 
duplicate his previous contentions which were of record at 
the time of the March 2000 Board decision.  Such statements 
are therefore cumulative and not new.  Smith, supra.  
Additionally, the Board notes that while he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on maters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

The medical evidence, to include the July 2000 orthopedic 
report, were not already on file.  However, these records, 
other than the July 2000 report, for the most part address 
the veteran's back disorder, and the July 2000 report does 
not support the veteran's claim for service connection for a 
left knee disorder.  

Additionally, the August 2001 VA physician's statement as to 
the veteran's inability to drive or operate equipment, is not 
material because such a statement bears no relevance to the 
issue in this case as it does not show that a left knee 
disorder was incurred in service or is secondary to another 
service-connected disability.  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen his claim 
of entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
chondromalacia of the patella of the right knee.  38 C.F.R. 
§ 3.156(a).  

As a final matter, the Board notes that it has already been 
pointed out that in the instant appeal, the RO in its August 
2000 decision did not discuss the issue of whether new and 
material evidence had been submitted to warrant reopening the 
veteran's claim of service connection for a left knee 
disorder as was proper.  The Board is required to consider 
the issue of finality prior to any consideration on the 
merits.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); see 
Barnett, supra.  

Although the RO did not refer to the claim of service 
connection for the veteran's left knee disorder on the basis 
of whether new and material evidence to reopen the claim had 
been submitted, the March 2000 decision was final.  See 
38 C.F.R. § 3.156 (2001).  Therefore, the RO's analysis in 
August 2000 should have been based on whether new and 
material evidence had been submitted to reopen a claim for a 
left knee disorder, on a direct basis or as secondary to a 
service-connected disability.  It would thus appear that the 
RO did not appropriately consider this claim under the 
language of section 3.156 regarding finality and Board 
decisions.  This raises the question as to whether the case 
should now be remanded in order to protect the veteran's due 
process rights, by ensuring (through a readjudication) that 
the RO did consider the case using the correct and current 
interpretation of the law.  

In this regard, the Board notes that it may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced thereby.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend upon the circumstances of the individual 
case.  VAOPGCPREC 16-92.  


In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
cited to VAOPGCPREC 16-92 in holding, "As with all of its 
decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the [RO] must be supported by an adequate 
statement of reasons or bases."

With respect to the present appeal, the Board finds that 
proceeding to a decision without remanding to the RO for 
readjudication of the issue under the analysis of final Board 
decisions under section 3.156 does not prejudice the veteran.  
In reaching this conclusion, the Board notes that the veteran 
has been provided with the laws and regulations regarding new 
and material evidence in that the additional issue on appeal 
was developed under that standard.  Therefore, he was 
apprised of the type of evidence that was necessary to reopen 
his claim.  Additionally, the evidence submitted subsequent 
to the March 2000 Board denial does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability, but essentially reiterates the 
theory of the case that was previously advanced and rejected.  
And finally, the Board notes that the RO, in giving the 
veteran a de novo review of the evidence as to the left knee, 
accorded the veteran greater consideration of his claim than 
warranted under the circumstances.  Thus, it cannot be said 
that prejudice to the veteran is exercised by disposition of 
the claim at this time.  See Bernard, supra.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, the appeal is granted to this extent only.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left knee disorder to include as secondary to service-
connected chondromalacia of the patella of the right knee, 
the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted earlier, on November 9, 2000, the President signed 
H.R. 4864, Public Law 106-475 VCAA of 2000 Pub. L. No. 104-
475, 114 Stat. 2096 (2000).  This law eliminates the well-
grounded requirement and amplifies the duty to notify and 
assist.

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  VCAA of 2000 as codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001).

The law provides that the Secretary shall make reasonable 
efforts to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  38 
U.S.C.A. § 5103A.

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's SMRs and, if the claimant has furnished 
the Secretary information sufficient to locate such records, 
other relevant records pertaining to active military, naval, 
or air service that are held or maintained by a government 
entity.

(2) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.

As noted above, the Board denied service connection for a 
back disorder in March 2000.  Since that time, a private 
physician's statement has been added to the record which 
opines that his review of the record reflects that the 
veteran's low back disorder was initially demonstrated during 
service in 1973.  

Giving careful consideration to the statement as made by RDM, 
M ., the Board is of the opinion that this claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.  38 U.S.C.A. § 5103A.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
of his back.

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
to include on a fee basis if necessary to 
assess the nature, extent of severity, 
and etiology of any back disorder(s) 
which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner must be requested to address 
the following medical issues:

(a) Does the veteran have a back 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any back disorder(s) diagnosed on 
examination is/are related to service, 
and if pre-existing service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as  a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a back disorder on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a back 
disorder.  38 C.F.R. § 3.655  (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



